    Case 6:06-cr-60011-AA     Document 339     Filed 09/08/20   Page 1 of 1




MATTHEW SCHINDLER, OSB# 964190
501 Fourth Street #324
Lake Oswego, OR 97034
Phone: (503) 699-7333
E-mail: mas@schindlerdefends.com

ATTORNEY FOR DEFENDANT JOSEPH DIBEE

                    UNITED STATES DISTRICT COURT

                           DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                Case No. 6:06-cr-60011-AA-1
                  Plaintiff,
                                          WAIVER OF APPEARANCE AT
                                          STATUS CONFERENCE
                    vs.


 JOSEPH DIBEE,

 Defendant(s).


      Joseph Dibee, through counsel, does waive his right to appear at the status

conference set for September 9, 2020.




                                 Respectfully submitted on September 8, 2020.



                                 s/Matthew Schindler
                                 Matthew A. Schindler, OSB#964190
                                 Attorney for Joseph Dibee




Page 1 – DECLARATION OF MATTHEW SCHINDLER IN SUPPORT OF EX PARTE MOTION FOR
INDIGENT EXPENSE (INVESTIGATION)
